Citation Nr: 1045478	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right 
knee disability prior to September 11, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability from September 11, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1987 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, granted the Veteran service connection 
for degenerative joint disease (DJD), right knee, and post 
operative residual of right knee surgery, with a 0 percent 
rating, effective July 1, 2008.  A subsequent September 2009 
rating decision granted the Veteran a 10 percent rating for his 
right knee disability, effective September 11, 2009.  

The issues have been recharacterized to comport to the 
development of the Veteran's claim and the medical evidence of 
record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  Prior to September 11, 2009, the Veteran's right knee 
disability manifested degenerative arthritis and limitation of 
motion objectively confirmed by painful motion.  

2.  From September 11, 2009, the Veteran's right knee disability 
is not manifested by ankylosis, subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion, symptomatic removal of 
semilunar cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  Nor 
does his right knee disability individually involve two or more 
major or minor joints.





CONCLUSIONS OF LAW

1.  Prior to September 11, 2009, the criteria for a rating of 10 
percent, but no more, for a right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2010).  

2.  From September 11, 2009, the criteria for a rating in excess 
of 10 percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
The issue of the evaluation to be assigned the now-service 
connected right knee disability is a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, 
No. 06-7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with regard 
to entitlement to service connection, including that concerning 
the issue of establishing evaluations and effective dates, in a 
June 2008 letter.  

Furthermore, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations as to the existence and severity of his disability.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks higher evaluations for his right knee 
disability, and claims that any type of physical activity, 
including biking and running, increases the pain level in his 
knee, and that he even tries to avoid steps because they cause 
knee pain.  

In the September 2009 rating decision on appeal, the RO granted 
service connection for a right knee disability, assigning a 0 
percent evaluation effective July 1, 2008, under 38 C.F.R. § 
4.71a, DC 5010-5260.  In a September 2009 rating decision, the RO 
increased the Veteran's rating for his right knee disability to 
10 percent disabling, effective September 11, 2009, under 38 
C.F.R. § 4.71a, DC 5010-5260.  
Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The knee can be rated under Diagnostic Codes 5256-5263. 38 C.F.R. 
§ 4.71a.  Assigning multiple ratings for the Veteran's right knee 
disability based on the same symptoms or manifestations would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, 
lateral instability and degenerative arthritis of the knee may be 
rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 
(1997); but see 38 C.F.R. § 4.14 [the evaluation of the same 
disability under various diagnoses is to be avoided].  The Board 
has also considered whether separate ratings may be granted based 
on limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004).

A.  Compensable Evaluation Prior to September 11, 2009

A VA general medical examination was conducted in July 2008.  The 
examiner noted a review of the Veteran's claim file.  The Veteran 
reported recurrent bilateral knee pain, determined to be 
chondromalacia with meniscal tears on the right side.  The 
examiner noted that the Veteran had chondromalacia of the 
bilateral knees and meniscal tears on the right side, which had 
its onset in 1996.  There are radiologic signs of DJD, right 
worse than left.  A physical examination revealed that the 
Veteran's right knee had no joint swelling, effusion, tenderness, 
laxity, joint prosthesis, ankylosis, and flexion of 0 to 140 
degrees, extension of 140 to 0 degrees, no pain on manipulation, 
and no change of range of motion after 3 cycles of movement.  A 
diagnosis of DJD of both knees, right worse than left, was given.  

A June 2009 private treatment record notes that the Veteran came 
in for an evaluation of the right knee.  He has severe 
degenerative changes in the knee joint and torn cartilage in both 
medial and lateral sides.  He will continue with medications and 
a knee sleeve.  The type of exercises and activities the Veteran 
can do were discussed.  The knee will certainly come to further 
procedures in terms of injections and possibly arthroscopic 
evaluations to put-off something as aggressive as a knee 
replacement.  

The Veteran contends that he has right knee pain, which prevents 
him from walking up steps and doing various other activities.  
The Veteran is competent to report symptoms, such as knee pain.  
Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran 
competent to testify to symptomatology capable of lay 
observation).  During the July 2008 VA examination the Veteran 
reported right knee pain and the examiner indicated that the 
Veteran's right knee had chondromalacia with meniscal tears on 
the right side.  "Chondromalacia patellae" means pain and 
crepitus over the anterior aspect of the knee.  See Dorland's 
Illustrated Medical Dictionary 358 (24th ed., 1994).  The June 
2009 private treatment record indicates that the Veteran might 
receive injections in his right knee.  Additionally, a September 
11, 2009, VA examination report notes that the Veteran was then 
using medications for right knee pain, which indicates that prior 
to September 11, 2009, the Veteran was already experiencing right 
knee pain that required medication.  

Diagnostic Code 5010, arthritis due to trauma, is to be rated 
under DC 5003.  38 C.F.R. § 4.71a

Diagnostic Code 5003 provides that when the limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic codes, as will be discussed below, a 
rating of 10 percent is for application for each such major joint 
affected by limitation of motion that is affected by degenerative 
arthritis when limitation of motion is objectively confirmed by 
findings such as painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  

The competent medical and lay evidence of record prior to 
September 11, 2009, indicates that the Veteran has degenerative 
arthritis, which is painful and prevents him from doing 
activities which require a full range of motion of his right 
knee, such as running and climbing up steps.  Therefore, prior to 
September 11, 2009, a 10 percent rating under DC 5003 is 
warranted.  38 C.F.R. § 4.71a.  

II.  Rating in Excess of 10 Percent Prior to and after September 
11, 2009

A VA examination was conducted on September 11, 2009.  The 
examiner noted a review of the Veteran's claim file.  The Veteran 
reported periodic locking.  The examiner noted that the Veteran 
is on medication for pain.  The right knee had no deformity, 
giving way, instability, incoordination, flare ups, effusions, 
episodes of dislocation or subluxation, or symptoms of 
inflammation, but did have pain, stiffness, weakness, locking 
episodes, and that the Veteran's right knee condition affects the 
motion of the joint.  A physical examination revealed that the 
Veteran had no evidence of abnormal weight bearing, crepitation, 
clicks or snaps, grinding, instability, patellar or meniscus 
abnormality, but did have tenderness.  The right knee had 0 to 
112 degrees of flexion and full extension to 0 degrees.  There 
was objective evidence of pain with active motion of the right 
knee, but no additional limitations after three repetitions of 
range of motion.  There is no joint ankylosis.  A diagnosis of 
DJD, right knee, was given.  

In the absence of limitation of motion, a 20 percent evaluation 
is granted where x-ray evidence shows involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Prior 
to and after September 11, 2009, the Veteran's right knee 
disability does not involve two or more major or minor joints, 
and therefore he is not entitled to a 20 percent evaluation under 
DC 5003 for his right knee disability.  See 38 C.F.R. § 4.71a.

Prior to and after September 11, 2009, the Veteran's right knee 
has never been diagnosed with, nor is there any medical evidence 
of record indicating, ankylosis, any type or degree of 
subluxation or lateral instability, dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, impairment 
of the tibia and fibula, or genu recurvatum.  Therefore, DCs 
5256, 5257, 5258, 5259, 5262, and 5263 are not for application.  
Id.  

Under DC 5260 when the leg has flexion limited to 45 degrees, a 
10 percent rating is warranted, and flexion limited to 30 degrees 
warrants a 20 percent rating.  Id.  Under DC 5261 when the leg 
has extension limited to 10 degrees, a 10 percent rating is 
warranted, and extension limited to 15 degrees warrants a 20 
percent rating.  Id.  The July 2008 VA examination report notes 
that the Veteran's right knee had 0 to 140 degrees of flexion and 
0 to 140 degrees of extension and no pain on manipulation or 
change in range of motion after 3 cycles of movement.  The 
September 2009 VA examination report notes that the Veteran's 
right knee has 0 to 112 degrees of flexion and full extension to 
0 degrees limited by pain after repetitive motion.  38 C.F.R. § 
4.71, Plate II reflects that normal flexion and extension of a 
knee is from zero degrees of extension to 140 degrees of flexion.  
Prior to and after September 11, 2009, the medical evidence of 
record clearly indicates that the Veteran's right knee does not 
have flexion limited to 45 degrees or extension limited to 10 
degrees, and thus his right knee disability does not warrant a 
compensable rating under DC 5260 or DC 5261.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected knee disability, as indicated in 
the above discussions.  See DeLuca, supra.  The Veteran's 
complaints of pain during his VA examinations, and the examiner's 
observations of pain and painful motion, were considered in the 
level of impairment and loss of function attributed to his 
disability.

At no time during the pendency of this claim has any of the 
Veteran's right knee disability met or nearly approximated the 
respective criteria for a rating in excess of 10 percent, and 
further staged ratings are not for application.  See Hart, 21 
Vet. App. at 505.

The Veteran genuinely believes that the severity of his right 
knee disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected disability, and his views are 
of no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
detailed opinions provided by the VA medical professionals, which 
show that the criteria for a rating in excess of 10 percent for 
his right knee disability have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for a right knee 
disability is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected right knee disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made. 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service- connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant' s disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms, such as painful 
motion, that the Veteran describes and the findings made by the 
various medical professionals are the symptoms included in the 
criteria found in the rating schedule for the Veteran's right 
knee disability.  The schedular criteria are not inadequate for 
rating this Veteran's disability, and the other two steps in the 
analysis of extra-schedular ratings need not be reached.  Thus, 
referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation of 10 percent, but no more, 
for a right knee disability prior to September 11, 2009, is 
granted.

Entitlement to an initial evaluation in excess of 10 percent for 
a right knee disability after September 11, 2009, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


